917 F.2d 565
Unpublished DispositionNOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Milton WEEKLY, Plaintiff-Appellant,v.Jack R. DUCKWORTH, et al., Defendants-Appellees.
No. 89-2629.
United States Court of Appeals, Seventh Circuit.
Submitted Oct. 22, 1990.*Decided Oct. 31, 1990.

Before BAUER, Chief Judge, and EASTERBROOK and MANION, Circuit Judges.

Order

1
Milton Weekly filed this suit under 42 U.S.C. Sec. 1983, contending that the Constitution requires prison officials to allow him and other inmates to practice gospel singing in the Protestant Chapel of the prison without supervision.  The district judge granted summary judgment for the defendants, holding that there is no unsupervised-song principle in the first amendment.


2
Weekly's principal contention is that the district judge did not rule on his motion to compel the defendants to produce books and records that Weekly believes vital to his case.  His brief does not explain, however, what materials these are or why they are important.  The district judge properly concluded that prisons need not compromise their security by allowing inmates to congregate anywhere, even in the chapel on Sunday, without supervision.  Additional discovery was unnecessary.  So, too, affidavits from additional defendants were unnecessary.  Redundant documents need not be filed.  The material facts were undisputed.


3
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.  The notice provided that any party might file a "Statement as to Need of Oral Argument."    See Fed.R.App.P. 34(a), Circuit Rule 34(f).  No such statement has been filed, so the appeal is submitted for decision on the briefs and record